Citation Nr: 1039690	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  
Service in the Republic of Vietnam and receipt of the Combat 
Action Ribbon are indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was demonstrated on 
examination for entrance to service.

2.  There has been no demonstration by competent clinical 
evidence of record that pre-existing bilateral hearing loss 
disability chronically worsened during active service or as a 
result of any incident of service.


CONCLUSION OF LAW

Pre-existing bilateral hearing loss disability was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in March 2004.  This letter informed the Veteran of what 
evidence was required to substantiate his service connection 
claim and of his and VA's respective duties for obtaining 
evidence.  An undated notification statement contained in the 
claims folder informed the Veteran as to the law pertaining to 
the assignment of a disability rating and effective date as the 
Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claim, such notice was not compliant with 
Pelegrini.  However, since the case was readjudicated thereafter, 
there has been no prejudice to the Veteran in this regard.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records and a VA 
examination report. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in July 2004.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  While the Veteran was 
scheduled for a hearing on August 5, 2009, the record indicates 
that he canceled his hearing request.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection - hearing loss

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria. Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service. See 38 U.S.C.A. 
§§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA 
Under Secretary for Health letter dated October 4, 1995 [it is 
appropriate for VA to consider sensorineural hearing loss as an 
organic disease of the nervous system and, therefore, a 
presumptive disability].

Aggravation

A veteran is presumed to be in sound condition when examined and 
accepted into the service except for defects or disorders noted 
when examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  

The law further provides that, if a preexisting disorder is 
noted, the veteran cannot bring a claim for service incurrence 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder. Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability in 
service, the burden shifts to the government to show a lack of 
aggravation by establishing by clear and unmistakable evidence 
"that the increase in disability is due to the natural progress 
of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Analysis

A VA examination conducted in June 2004 revealed that the Veteran 
has bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385 (2010).  The examiner diagnosed the Veteran with "normal 
to moderately severe sensorineural hearing loss in the right ear 
and . . . mild to severe sensorineural hearing loss in the left 
ear."  See the June 2004 VA examination report.  

The Veteran's service treatment records indicate that he entered 
service with bilateral hearing loss disability.  Specifically, 
the Veteran had the following pure tone thresholds, in decibels 
(as converted from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
--
55
LEFT
25
20
15
--
45

In his May 1967 self report of medical history, the Veteran 
acknowledged that he had high frequency hearing loss in his right 
ear when he entered into service. 

As bilateral hearing loss disability was demonstrated on clinical 
examination for entrance to service, no presumption of soundness 
as to hearing ability attached.  As such, the Board must consider 
whether the pre-existing bilateral hearing loss disability was 
chronically aggravated by service.  See 38 U.S.C.A. § 1153 (West 
2002).  

During the July 2004 VA examination, the Veteran stated that he 
was issued a 50-caliber machine gun during service and required 
to train corpsmen on the use of this weapon in the event he was 
injured.  He reported that while conducting this training he did 
not have ear protection and suffered acoustic trauma which 
resulted in hearing loss and pain for three to four days.  In his 
report, the examiner noted that the Veteran entered service with 
bilateral hearing loss.  It was also noted that "his discharge 
physical indicates hearing within normal limits on the whispered 
voice test which would be possible, even with the high frequency 
hearing loss."  As such, the examiner concluded that "it is 
less than likely that his current hearing loss is related to his 
military noise exposure."  In essence, the VA examiner found 
that although the Veteran suffered acoustic trauma during 
service, there was no demonstrated clinically significant change 
in his hearing ability between the time he entered service and 
his separation.  

In his March 2007 substantive appeal, the Veteran indicated that 
he did not go to sick bay after his acoustic trauma because the 
pain in his ears started subsiding and "there was no reason to 
go."  To the extent the Veteran argues that his preexisting 
hearing loss disability was aggravated by this acoustic trauma, 
the Board finds his statements to be not credible.  

At this juncture it is important to note that in adjudicating a 
claim, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.

The Board does not dispute that the Veteran is competent to 
report the symptoms he experienced during service.  See, e.g., 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, 
to the extent the Veteran argues that his preexisting hearing 
loss disability was aggravated by his in-service acoustic trauma, 
his statements are found to be not credible.  

In his March 2007 VA Form 9, the Veteran reported that he did not 
seek medical treatment for acoustic trauma during service because 
the pain in his ears started subsiding after his injury.  While 
he indicated that his ear pain was acute and transitory, the 
Veteran did not comment on the lasting impact, if any, of the 
trauma on his hearing acuity.  However, if the Veteran's hearing 
ability had been changed as a result of this noise exposure, a 
reasonable person would have sought medical treatment.  In this 
case, there is no evidence of record indicating that the Veteran 
sought treatment for hearing loss either during service, or until 
he filed his claim for service connection thirty-five years 
later.  In this regard the Board acknowledges that while the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
Veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised].  Accordingly, the Board assigns 
greater weight of probative value on the July 2004 VA examiner's 
opinion than on the Veteran's statements made in connection with 
his claim for monetary benefits from the Government.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

As outlined above, there has been no demonstration by competent 
clinical, or competent and credible lay, evidence that the pre-
existing bilateral hearing loss disability was chronically 
aggravated by active service.  38 U.S.C.A. §1153.  For the 
reasons and bases expressed above, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's preexisting bilateral hearing loss disability was 
chronically aggravated by active service.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


